 In the Matter of FLAT CREEK COAL COMPANYandUNITED MINEWORKERS OF AMERICA,DISTRICT#23, AFFILIATED WITH THE C. I. O.and PROGRESSIVE MINE WORKERS OF AMERICA, DISTRICT #5, AFFILI-ATED WITHTHE A. F. OF L.,PARTY TO THE CONTRACTIn the Matter of FLAT CREEK COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O.Cases Nos. C-1403 and R-1603, respectivelyAMENDMENT TO DECISIONORDERANDDIRECTION OF ELECTIONDecember 11, 1939On November 13, 1939, the National Labor Relations Board, here-inafter called the Board, issued its Decision, Order, and Directionof Election in the above-entitled matter.,On December 6, 1939, therespondent, Flat Creek Coal Company, United Mine Workers ofAmerica, District #23, affiliated with the Congress of IndustrialOrganizations, Progressive Mine Workers of America, District #5,affiliatedwith the American Federation of Labor, and counsel forthe Board entered into a supplemental stipulation which providesas follows :It is hereby stipulated, consented to and agreed, by and be-tween Flat Creek Coal Company; United Mine Workers ofAmerica, District #23, affiliated with the Congress of IndustrialOrganizations; the ProgressiveMineWorkers of America, Dis-trict#5, affiliated with the American Federation of Labor; andArthur R. Donovan,RegionalAttorney for the Eleventh Regionof the National Labor Relations Board, Colonel C. Sawyer andRobert D. Malarney, Attorneys, National Labor Relations Board,as follows:1.That the correct name of the respondent in the above-entitled proceeding is "Flat Creek Coal Company," and that117 N. L. R. B. 546.18 N. L. R. B., No. 39.253 254DECISIONS OF NATIONALLABOR RELATIONS BOARDwherever said respondent is referred to in the stipulation ofsettlement, dated October 23rd, 1939 as "Flat Creek Coal Cor-poration," said stipulation be deemed amended so as to read"Flat Creek Coal Company," andIt is further stipulated and agreed that this stipulation bemade a part of the record in the above proceeding, and thatwherever the respondent is referred to in the Decision, Orderand Direction of Election issued by the Board on November13,1939, as "Flat Creek Coal Corporation" the Board may amendthe same so as to read "Flat Creek Coal Company."The Board hereby approves the above supplemental stipulationand makes it part of the record in the case.Pursuant to the above supplemental stipulation, it is herebyORDERED that the Decision, Order, and Direction of Election issuedby the Board on November 13, 1939, in the above-entitled matterbe, and it hereby is, amended by striking therefrom the word "Cor-poration" wherever it appears as part of the name of the respondentand substituting therefor the word "Company."